Exhibit 10.1

EXECUTION COPY

VOTING AGREEMENT

VOTING AGREEMENT (this “Voting Agreement”), dated as of December 15, 2011, by
and between United Rentals, Inc., a Delaware corporation (“Purchaser”) and OHCP
II RSC, LLC, OHCMP II RSC, LLC and OHCP II RSC COI, LLC (collectively, the
“Stockholder”), a stockholder of RSC Holdings Inc., a Delaware corporation (the
“Company”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Voting Agreement, the Company
and Purchaser have entered into an Agreement and Plan of Merger (as the same may
be amended from time to time, the “Merger Agreement”), which provides, among
other things, that the Company will be merged with and into Purchaser with
Purchaser as the surviving corporation (the “Merger”);

WHEREAS, as of the date hereof, the Stockholder owns beneficially or of record
or has the power to vote, or direct the vote of, 34,755,329 shares of Company
Common Stock (as defined below);

WHEREAS, the Merger Agreement is required under Section 251 of the Delaware
General Corporation Law (the “DGCL”) to be adopted by the affirmative vote of
the holders of a majority of the shares of the Company’s common stock entitled
to vote on such matter; and

WHEREAS, as a condition to the willingness of Purchaser to enter into the Merger
Agreement, and in order to induce Purchaser to enter into the Merger Agreement,
the Stockholder has agreed to enter into this Voting Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Capitalized Terms. Capitalized terms used but not defined in this Voting
Agreement shall have the meanings ascribed to them in the Merger Agreement.

1.2 Other Definitions. For purposes of this Voting Agreement:

(a) “Beneficially Own”, “Beneficial Ownership” or “beneficial owner” with
respect to any Company Common Stock means having “beneficial ownership” of such
securities (as determined pursuant to Rule 13d-3 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), including pursuant to any
agreement, arrangement or understanding, whether or not in writing. Without
duplicative counting of the same securities by the same holder, securities
Beneficially Owned by a Person shall include securities Beneficially Owned by
all other Persons who are Affiliates of such Person and who together with such
Person would

 

1



--------------------------------------------------------------------------------

constitute a “group” within the meaning of Section 13(d)(3) of the Exchange Act,
but excluding any Stockholder’s Shares that may be owned by employees of
Stockholder or its Affiliates in their capacity as directors of the Company.

(b) “Company Common Stock” means the common stock of the Company, no par value.

(c) “Shares” means shares of Company Common Stock.

(d) “Stockholder’s Shares” means all shares of Company Common Stock held of
record or Beneficially Owned by the Stockholder, whether currently issued and
outstanding or hereinafter acquired, including, without limitation, any Company
Stock Options or Company Awards held of record or Beneficially Owned by the
Stockholder or any New Shares.

ARTICLE II

TRANSFER AND VOTING OF SHARES

2.1 No Transfer of Shares. Stockholder shall not, directly or indirectly,
(A) sell, pledge, encumber, assign, transfer or otherwise dispose of any or all
of the Stockholder’s Shares or any interest in the Stockholder’s Shares,
(B) deposit the Stockholder’s Shares or any interest in the Stockholder’s Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to any of his, her or its Shares or grant any proxy or power of attorney with
respect thereto or (C) enter into any contract, commitment, option or other
arrangement or undertaking with respect to the direct or indirect acquisition or
sale, assignment, pledge, encumbrance, transfer or other disposition (whether by
actual disposition or effective economic disposition due to hedging, cash
settlement or otherwise) of any of the Stockholder’s Shares (any such action in
clause (i), (ii) or (iii) above, a “transfer”). Notwithstanding anything to the
contrary in the foregoing sentence, this Section 2.1 shall not prohibit a
transfer of Stockholder’s Shares by the Stockholder (i) if the Stockholder is an
individual, (A) to any member of the Stockholder’s immediate family or to a
trust for the benefit of the Stockholder or any member of the Stockholder’s
immediate family, or (B) upon the death of the Stockholder to such Stockholder’s
heirs, or (ii) if the Stockholder is a partnership or limited liability company,
to one or more partners or members of the Stockholder or to an Affiliate under
common control with the Stockholder, as applicable; provided, however, that in
each case a transfer shall be permitted only if as a condition precedent to the
effectiveness of such transfer, the transferee agrees in a writing, satisfactory
in form and substance to Purchaser, to be bound by all of the terms of this
Voting Agreement. For the avoidance of doubt, subject to any changes after the
date hereof not contemplated by the Merger Agreement that would affect the
status of Stockholder as a non-affiliate of Purchaser within the meaning of Rule
144 under the Securities Act, Purchaser agrees that it will not instruct the
transfer agent to place any securities Laws transfer restriction legend on the
shares of common stock of Purchaser held by Stockholder and will not advise its
transfer agent that there are any restrictions on the transfer of shares of
common stock of Purchaser by Stockholder under the securities Laws.

2.2 Vote in Favor of the Merger and Related Matters. The Stockholder, solely in
the Stockholder’s capacity as a stockholder of the Company (and not, if
applicable, in the

 

2



--------------------------------------------------------------------------------

Stockholder’s capacity as an officer or director of the Company), irrevocably
and unconditionally agrees that, from and after the date hereof until the
Expiration Date, at any meeting of the stockholders of the Company or any
adjournment thereof, or in connection with any action by written consent of the
stockholders of the Company, the Stockholder shall:

(a) appear at each such meeting or otherwise cause the Stockholder’s Shares
Beneficially Owned or owned of record by the Stockholder to be counted as
present thereat for purposes of calculating a quorum;

(b) vote (or cause to be voted), in person or by proxy, or deliver a written
consent (or cause a consent to be delivered) covering, all of the Stockholder’s
Shares: (i) in favor of, and will otherwise support, the adoption of the Merger
Agreement and approval of the Merger, the Subsequent Mergers and the other
transactions contemplated by the Merger Agreement, including, but not limited
to, any stockholder vote required by the Amended and Restated Certificate of
Incorporation of the Company (the “Certificate”) and Section 251 of the DGCL,
(ii) in favor of any other matter reasonably relating to the consummation or
facilitation of, or otherwise in furtherance of, the transactions contemplated
by the Merger Agreement and (iii) except for the Merger, the Subsequent Mergers
and the Merger Agreement, against, and not otherwise support, any Company
Acquisition Proposal or any other action, agreement or transaction submitted for
approval of the Company’s stockholders that is intended, or would reasonably be
expected, to materially impede, interfere or be inconsistent with, delay,
postpone, discourage or materially and adversely affect consummation of the
Merger, the Subsequent Mergers or this Agreement, including any extraordinary
transaction, including any merger, consolidation, sale of assets,
recapitalization or other business combination involving the Company or any of
its Subsidiaries or any other action or agreement that would reasonably be
expected to result in a material breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Merger
Agreement or that would reasonably be expected to result in any of the
conditions to the Company’s obligations under the Merger Agreement not being
fulfilled or satisfied. Except as set forth in this Section 2.2, nothing in this
Voting Agreement shall limit the right of the Stockholder to vote in favor of,
against or abstain with respect to any matter presented to the Company’s
stockholders, including in connection with the election of directors proposed by
the Company or Purchaser or by a third party not in connection with a Company
Acquisition Proposal proposed by such third party.

2.3 Termination. This Voting Agreement and the obligations of the Stockholder
pursuant to this Voting Agreement shall terminate upon the earlier to occur of
(a) such date and time as the Merger Agreement shall have been validly
terminated pursuant to its terms, (b) the date of any amendment, modification,
change or waiver to any provision of the Merger Agreement that reduces the
amount or changes the form of the Merger Consideration (subject to adjustment in
accordance with the terms of the Merger Agreement) and (c) such date and time as
the Merger shall have become effective in accordance with the terms and
provisions of the Merger Agreement (such earlier date, the “Expiration Date”);
provided, however, that if the Merger shall become effective, the Purchaser’s
obligations pursuant to the last sentence of Section 2.1 shall survive such
termination.

2.4 Stockholder Capacity. The parties acknowledge that this Voting Agreement is
entered into by Stockholder in his or its capacity as owner of the Stockholder’s
Shares and that

 

3



--------------------------------------------------------------------------------

nothing in this Voting Agreement shall in any way restrict, limit or prohibit
any affiliate or representative of Stockholder from exercising his or her
fiduciary duties in his or her capacity as a director of the Company.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE STOCKHOLDER

The Stockholder hereby represents and warrants to Purchaser as follows:

3.1 Authorization; Binding Agreement. The Stockholder has all legal right,
power, authority and capacity to execute and deliver this Voting Agreement, to
perform his, her or its obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby and thereby. This Voting Agreement have
been duly and validly executed and delivered by or on behalf of the Stockholder
and, assuming the due authorization, execution and delivery of this Voting
Agreement by Purchaser, constitute a legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with their terms.

3.2 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Voting Agreement to Purchaser by the
Stockholder does not, and the performance of this Voting Agreement will not,
(i) conflict with or violate any Law applicable to the Stockholder or by which
the Stockholder is bound or affected, (ii) violate or conflict with the
organizational documents of the Stockholder, if applicable, or (iii) except
where it would not interfere with the Stockholder’s ability to perform his, her
or its obligations hereunder, result in or constitute (with or without notice or
lapse of time or both) any breach of or default under, or give to another party
any right of termination, material amendment, acceleration or cancellation of,
or result in the creation of any lien or encumbrance or restriction on any of
the property or assets of the Stockholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Stockholder is a party or by which the
Stockholder or any of the Stockholder’s properties or assets is bound or
affected. There is no beneficiary or holder of a voting trust certificate or
other interest of any trust of which the Stockholder is a trustee whose consent
is required for the execution and delivery of this Voting Agreement or the
consummation by the Stockholder of the transactions contemplated by this Voting
Agreement.

(b) The execution and delivery of this Voting Agreement by the Stockholder does
not, and the performance of this Voting Agreement will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
third party or any governmental or regulatory authority, domestic or foreign,
except where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not interfere with the
Stockholder’s ability to perform his, her or its obligations hereunder.

3.3 Litigation. There is no private or governmental action, suit, proceeding,
claim, arbitration or investigation pending or, to the knowledge of the
Stockholder or any of the Stockholder’s Affiliates, threatened before any
agency, administration, court or tribunal, foreign

 

4



--------------------------------------------------------------------------------

or domestic, against the Stockholder or any of the Stockholder’s Affiliates or
any of their respective properties or assets or any of their respective officers
or directors, in the case of a corporate entity (in their capacities as such),
or any of their respective partners (in the case of a partnership), or any of
their respective members (in the case of a limited liability company), that
would materially interfere with the Stockholder’s ability to perform its
obligations hereunder. There is no judgment, decree or order against the
Stockholder or any of the Stockholder’s Affiliates, or, to the knowledge of the
Stockholder or any of the Stockholder’s Affiliates, any of their respective
directors or officers (in their capacities as such), in the case of a corporate
entity, or any of their respective partners (in the case of a partnership), or
any of their respective members (in the case of a limited liability company),
that would prevent, enjoin, alter or delay any of the transactions contemplated
by this Voting Agreement, or that would otherwise materially interfere with the
Stockholder’s ability to perform its obligations hereunder.

3.4 Title to Shares. The Stockholder is the record or beneficial owner of the
Stockholder’s Shares and has good title to the Stockholder’s Shares free and
clear of all liens, encumbrances, security interests, charges, claims, proxies
or voting restrictions other than pursuant to this Voting Agreement or the
Stockholders Agreement. The Stockholder has sole power of disposition, sole
power of conversion, sole power to demand appraisal rights and sole power to
agree to all of the matters set forth in this Voting Agreement, in each case
with respect to all of the Stockholder’s Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Voting Agreement; provided however, the Stockholder’s
Shares are subject to the Stockholders Agreement.

3.5 Acknowledgement of the Merger Agreement. The Stockholder hereby acknowledges
and agrees that the Stockholder has received a copy of the Merger Agreement
presented to such Stockholder as a substantially final form and has reviewed and
understood the terms thereof.

3.6 Absence of Agreements with the Company. Other than the Second Amended and
Restated Stockholders Agreement dated October 6, 2011 among the Company and
Stockholder, there are no existing agreements or arrangements between the
Stockholder or any of his affiliates (or his spouse), on one hand, or the
Company or any of its subsidiaries, on the other hand, relating to the matters
covered by this Voting Agreement, including the voting and transfer of the
Stockholder’s Shares.

ARTICLE IV

COVENANTS OF THE STOCKHOLDER

4.1 Further Assurances. From time to time, at the request of the Company and
without additional consideration, the Stockholder shall execute and deliver, or
cause to be executed and delivered, such additional transfers, assignments,
endorsements, proxies, consents and other instruments, and shall take such
further actions, as Purchaser may reasonably request for the purpose of carrying
out and furthering the intent of this Voting Agreement.

4.2 Waiver of Appraisal Rights. The Stockholder hereby irrevocably and
unconditionally waives the exercise of, and shall cause to be waived and
prevent, any rights of

 

5



--------------------------------------------------------------------------------

appraisal, rights to dissent or any similar right that the Stockholder or any
other person may have by virtue of the Stockholder’s ownership of the Shares
with respect to the Merger and the other transactions contemplated by the Merger
Agreement.

4.3 Public Announcements. The Stockholder shall not issue any press release or
otherwise make any public statement with respect to the Merger Agreement, this
Voting Agreement, the Merger or any other transactions contemplated by the
Merger Agreement without the prior written consent of Purchaser, except as may
be required by applicable Law or to the Stockholder’s partners, members,
investors or prospective investors who are bound by a customary confidentiality
agreement.

4.4 No Solicitation of Acquisition Proposals. Subject to Section 2.5, neither
the Stockholder nor any of his, her or its officers or directors shall, and the
Stockholder shall direct and cause his, her or its employees, agents,
consultants and representatives not to, directly or indirectly, (a) solicit,
initiate or encourage any inquiries or the making or consummation of any
proposal or offer that constitutes, or is reasonably likely to lead to, a
Company Acquisition Proposal (including by way of providing access to non-public
information), (b) engage in, continue or otherwise participate in any
discussions or negotiations with any Person or group of Persons regarding any
proposal or offer that constitutes or would reasonably be expected to lead to a
Company Acquisition Proposal or (c) otherwise cooperate with or assist in, or
knowingly facilitate, any effort or attempt to make any proposal or offer that
constitutes or would reasonably be expected to lead to a Company Acquisition
Proposal.

4.5 Additional Purchases. The Stockholder agrees that any purchase or
acquisition of Beneficial Ownership of any shares of Company Common Stock or any
Company Stock Options or Company Awards related thereto (“New Shares”) after the
execution of this Voting Agreement, and Stockholder’s voluntary acquisition of
the right to vote or share in the voting of any shares of Company Common Stock
or any Company Stock Options or Company Awards related thereto other than the
Stockholder’s Shares shall be subject to the terms of this Voting Agreement to
the same extent as if such New Shares constituted the Stockholder’s Shares.

4.6 Stop Transfer Order. In furtherance of this Voting Agreement, the
Stockholder authorizes Purchaser to request the Company to notify the Company’s
transfer agent that there is a stop transfer order with respect to all of the
Stockholder’s Shares Beneficially Owned and of record by the Stockholder and all
Shares acquired by the Stockholder after the date hereof other than
Stockholder’s Shares permitted to be transferred in accordance with Section 2.1.

ARTICLE V

GENERAL PROVISIONS

5.1 Entire Agreement; Amendments. This Voting Agreement, the Merger Agreement
and the other agreements referred to herein and therein constitute the entire
agreement of the parties hereto and supersede all prior agreements and
undertakings, both written and oral, between the parties hereto with respect to
the subject matter hereof. This Voting Agreement may not be amended or modified
except in an instrument in writing signed by, or on behalf of, the parties
hereto.

 

6



--------------------------------------------------------------------------------

5.2 No Survival of Representations and Warranties. The representations and
warranties made by the Stockholder in this Voting Agreement shall not survive
any termination of the Merger Agreement or this Voting Agreement.

5.3 Assignment. The provisions of this Voting Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither this Voting Agreement nor any of the rights,
interests or obligations under this Voting Agreement shall be assigned by any
party to this Voting Agreement(by operation of Law or otherwise) without the
prior written consent of the other party to this Voting Agreement.

5.4 Severability. If any term or other provision of this Voting Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Voting Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Voting Agreement so
as to effect the original intent of the parties hereto as closely as possible to
the fullest extent permitted by applicable Law in an acceptable manner.

5.5 Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Voting Agreement is not
performed in accordance with its specific terms or is otherwise breached. The
Stockholder agrees that, in the event of any breach or threatened breach by the
Stockholder of any covenant or obligation contained in this Voting Agreement,
Purchaser shall be entitled to seek and obtain (a) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation and (b) an injunction restraining such breach or threatened breach.
The Stockholder further agrees that neither Purchaser nor any other party shall
be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 5.5, and the Stockholder irrevocably waives any right he, she or it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

5.6 Governing Law. This Voting Agreement and all claims or causes of action
(whether at Law, in contract, in tort or otherwise) that may be based upon,
arise out of or relate to this Voting Agreement or the negotiation, execution or
performance hereof and thereof shall be governed by, and construed in accordance
with, the laws of the State of Delaware without regard to any conflicts of laws
principles (whether of the State of Delaware or any other jurisdiction) that
would result in the application of the Law of any other state. Each of the
parties hereto irrevocably consents to the exclusive jurisdiction and venue of
any Delaware State court, or Federal court of the United States of America,
sitting in the State of Delaware, and any appellate court from thereof, in
connection with any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) based upon or arising out of this Voting Agreement
or the transactions contemplated hereby and agrees that process may be served
upon him, her or it in any manner authorized by the Laws of the State of
Delaware for such persons and waives and covenants not to assert or plead any
objection which he, she or it might otherwise have to such jurisdiction and such
process. Each of the parties hereto irrevocably waives the right to trial by
jury in connection with any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) based upon or arising out of this Voting Agreement
or the transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

5.7 No Waiver. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Neither party
shall be deemed to have waived any claim available to it arising out of this
Voting Agreement, or any right, power or privilege hereunder, unless the waiver
is expressly set forth in writing duly executed and delivered on behalf of such
waiving party. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by Law.

5.8 Notices. All notices and communications hereunder shall be deemed to have
been duly given and made if in writing and if served by personal delivery upon
the party for whom it is intended or delivered by registered or certified mail,
return receipt requested, or if sent by telecopier or email, provided that the
telecopy or email is promptly confirmed by telephone confirmation thereof, to
the Person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person:

If to Purchaser:

United Rentals, Inc.

Five Greenwich Office Park

Greenwich, CT 06831

Facsimile: (203) 618-7252

Attention: Jonathan Gottsegen

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Facsimile: (212) 558-3588

Attention: Francis J. Aquila

   George J. Sampas

If to the Stockholder, to the address or facsimile number set forth on the
signature page hereof or, if not set forth thereon, to the address reflected in
the stock books of the Company.

5.9 Headings. The heading references herein are for convenience of reference
only and do not form part of this Voting Agreement, and no construction or
reference shall be derived therefrom.

5.10 Counterparts. This Voting Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

5.11 Amendment. This Voting Agreement may not be amended, modified or
supplemented except by an instrument in writing signed by each of the parties
hereto.

 

8



--------------------------------------------------------------------------------

5.12 Antitrust Matters. Purchaser shall (a) cooperate with Stockholder and its
affiliates in connection with the filing by the Stockholder and/or its
affiliates of any necessary documentation required to effect all approvals,
clearances and authorizations of all Governmental Entities pursuant to the HSR
Act, including notification and report forms required under the HSR Act, in
connection with the transactions contemplated by this Voting Agreement and the
Merger Agreement (including the Merger) and (b) supply as promptly as
practicable any additional information and documentary material that may be
requested by such Governmental Entities.

[remainder of page left intentionally blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Purchaser and the Stockholder has executed or has
caused this Voting Agreement to be executed by their respective duly authorized
officers, him or her, as applicable, as of the date first written above.

 

UNITED RENTALS, INC. By:   /s/ Michael J. Kneeland  

Name:Michael J. Kneeland

 

Title:  President and CEO

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

OHCP II RSC, LLC By:   Oak Hill Capital Parters II, L.P.   its Sole Member By:  
OHCP GenPar II, L.P.   its General Partner By:   OHCP MGP II, L.L.C.   its
General Partner By:   /s/ John R. Monsky   Name: John R. Monsky   Title: Vice
President OHCMP II RSC, LLC By:  

Oak Hill Capital Management

Partners II, L.P.

  its Sole Member By:   OHCP GenPar II, L.P.   its General Partner By:   OHCP
MGP II, L.L.C.   its General Partner By:   /s/ John R. Monsky   Name: John R.
Monsky   Title: Vice President OHCP II RSC COI, LLC By:   OHCP GenPar II, L.P.  
its Sole Member By:   OHCP MGP II, L.L.C.   its General Partner By:   /s/ John
R. Monsky   Name: John R. Monsky   Title: Vice President

Signature Page to Voting Agreement